Exhibit 10.2

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. SUCH SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR
PURSUANT TO AN EXEMPTION FROM REGISTRATION, ACCOMPANIED BY AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

THE SHARES ACQUIRABLE UNDER THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO REGISTRATION UNDER THE SECURITIES
ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING
TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT.

WARRANT TO PURCHASE COMMON STOCK

AMPIO PHARMACEUTICALS, INC.

 

Warrant No.:    [                    ] Issuance Date:    [                    ]
(“Issuance Date”) Warrant Shares:    [                    ] Exercise Price:   
TBD*

 

* To be determined in accordance with provisions below.

Ampio Pharmaceuticals, Inc. a Delaware corporation (the “Company” or “Ampio”) ,
hereby certifies that for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged,             , the registered
holder hereof or his permitted assigns (the “Holder”), is entitled, subject to
the terms set forth below, to purchase from the Company, at a per-share exercise
price equal to the selling price per share of the Common Stock in the Public
Offering (the “Exercise Price”), subject to adjustment as provided below, upon
surrender of this Warrant to Purchase Common Stock (including any Warrants to
Purchase Common Stock issued in exchange, transfer or replacement hereof, the
“Warrant”), at any time or times on or after the date hereof, but not after
11:59 p.m., Mountain Time, on December 31, 2013 (the “Expiration Date”), the
number of fully paid nonassessable shares of Common Stock (the “Warrant Shares”)
which shall upon initial issuance of this Warrant equal 5% of the principal
amount of the debenture issued by the Company to the Holder contemporaneously
herewith (the “Debenture”). Capitalized terms used in this Warrant that are not
defined herein shall have the same meanings as set forth in the Debenture. This
Warrant may be one of a series of warrants to purchase Common Stock (the
“Warrants”) issued to the Holder and other holders of debentures of like tenor.

1. EXERCISE OF WARRANT.

(a) Warrant Shares. This Warrant shall be exercisable for up to      shares of
Common Stock until the Expiration Date, determined as described above. Merely by
way of example, if the Debenture issued to the Holder is in the principal amount
of $200,000, then the number of Warrants Shares issuable on exercise of this
Warrant will be 10,000 Warrant Shares (i.e., $200,000 x 5%).



--------------------------------------------------------------------------------

(b) Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(g)), this
Warrant may be exercised by the Holder on any day on or after the pricing and
effectiveness of the Public Offering, in whole or in part, by (i) delivery of a
written notice, in the form attached hereto as Exhibit A (the “Exercise
Notice”), of the Holder’s election to exercise this Warrant and (ii) payment to
the Company of an amount equal to the applicable Exercise Price multiplied by
the number of Warrant Shares as to which this Warrant is being exercised (the
“Aggregate Exercise Price”) in cash or by wire transfer of immediately available
funds. The Holder shall not be required to deliver the original Warrant in order
to effect an exercise hereunder. Execution and delivery of the Exercise Notice
with respect to less than all of the Warrant Shares shall have the same effect
as cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Warrant Shares. On or before the
first Business Day following the date on which the Company has received each of
the Exercise Notice and the Aggregate Exercise Price (the “Exercise Delivery
Documents”), the Company shall transmit by facsimile an acknowledgment of
confirmation of receipt of the Exercise Delivery Documents to the Holder and the
Company’s transfer agent (the “Transfer Agent”). On or before the third Business
Day following the date on which the Company has received all of the Exercise
Delivery Documents (the “Share Delivery Date”), the Company shall cause the
Transfer Agent to issue and dispatch by overnight courier to the address as
specified in the Exercise Notice, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such exercise
or, alternatively, the Company shall cause the Transfer Agent to credit the
account of the Holder’s designated broker with DTC through the DWAC system. Upon
delivery of the Exercise Notice and Aggregate Exercise Price referred to in
clause (ii) above, the Holder shall be deemed for all corporate purposes to have
become the holder of record of the Warrant Shares with respect to which this
Warrant has been exercised, irrespective of the date of delivery of the
certificates evidencing such Warrant Shares. If this Warrant is submitted in
connection with any exercise pursuant to this Section 1(b) and the number of
Warrant Shares represented by this Warrant is greater than the number of Warrant
Shares being acquired upon an exercise, then the Company shall as soon as
practicable and in no event later than three Business Days after any exercise
and at its own expense, issue a new Warrant (in accordance with Section 7(d))
representing the right to purchase the number of Warrant Shares purchasable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which this Warrant is exercised. This Warrant may
not be exercised for less than 100 shares (as appropriately adjusted for stock
splits, combinations and similar events). No fractional shares of Common Stock
are to be issued upon the exercise of this Warrant, but rather the number of
shares of Common Stock to be issued shall be rounded up to the nearest whole
number. The Company shall pay any and all taxes which may be payable with
respect to the issuance and delivery of Warrant Shares upon exercise of this
Warrant.

(c) Exercise Price. For purposes of this Warrant, “Exercise Price” means the
per-share price equal to the per-share price of the Common Stock sold in the
Public Offering, subject to adjustment as provided herein. If for any reason the
Public Offering is not completed on or before March 31, 2011, then the Exercise
Price will thereafter be set at a price equal to the lowest closing price of the
Company’s Common Stock, as reported by the OTC Bulletin Board, in the period
commencing April 1, 2011 and ending May 31, 2011.

(d) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 12.

2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:

(a) Adjustment upon Subdivision or Combination of Common Stock. If the Company
at any time on or after the Issuance Date subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Exercise Price in
effect immediately prior to such subdivision will be proportionately reduced and
the number of Warrant Shares will be proportionately increased. If the Company
at any time on or after the Issuance Date combines (by combination, reverse
stock split or otherwise) one or more classes of its outstanding shares of
Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Warrant Shares will be proportionately decreased. Any adjustment under
this Section 2(a) shall become effective at the close of business on the date
the subdivision or combination becomes effective.



--------------------------------------------------------------------------------

3. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the exercise of the
Warrants, a sufficient number of shares of Common Stock as shall from time to
time be necessary to effect the exercise of the Warrants then outstanding
(without regard to any limitations on exercise).

4. WARRANT HOLDER NOT DEEMED A SHAREHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
shareholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon exercise of this Warrant. In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on the Holder to purchase
any securities (upon exercise of this Warrant or otherwise) or as a shareholder
of the Company, whether such liabilities are asserted by the Company or by
creditors of the Company. Notwithstanding this Section 4, the Company shall
provide the Holder with copies of the same notices and other information given
to the shareholders of the Company generally, contemporaneously with the giving
thereof to the shareholders.

5. REISSUANCE OF WARRANTS.

(a) Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 5(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 5(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred. Applicable transfer taxes, if any, shall be paid by the Holder. If
the Holder proposes to transfer this Warrant to multiple Persons or entities,
the Company shall have the right to condition any such transfers on the receipt
of a legal opinion from counsel to the Holder that such transfers are in
compliance with the provisions of the Securities Act of 1933, as amended.

(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 5(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 5(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.

(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 5(a)
or Section 5(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and
(iv) shall have the same rights and conditions as this Warrant.



--------------------------------------------------------------------------------

6. NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with
Section 6.2 of the Debenture. The Company shall provide the Holder with prompt
written notice of all actions taken pursuant to this Warrant, including in
reasonable detail a description of such action and the reason therefore. Without
limiting the generality of the foregoing, the Company will give written notice
to the Holder (i) immediately upon any adjustment of the Exercise Price, setting
forth in reasonable detail, and certifying, the calculation of such adjustment
and (ii) at least fifteen days prior to the date on which the Company closes its
books or takes a record with respect to any dividend or distribution upon the
shares of Common Stock.

7. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder to such
action or performance. No such amendment shall be effective to the extent that
it applies to less than all of the holders of the Warrants then outstanding.

8. GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Colorado without regard to
the choice of law principles thereof.

9. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted by
the Company and all the Holder and shall not be construed against any Person as
the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.

10. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within two Business Days of receipt of the Exercise Notice giving rise
to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two Business Days submit via facsimile (a) the disputed
determination of the Exercise Price to an independent, reputable investment bank
selected by the Company and approved by the Holder, or (b) the disputed
arithmetic calculation of the Warrant Shares to the Company’s independent,
outside accountant. The Company shall cause at its expense the investment bank
or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
manifest error.

11. TRANSFER. This Warrant may be offered for sale, sold, transferred or
assigned without the consent of the Company, except as may otherwise be
prohibited by U.S. or other applicable securities laws.

12. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

(a) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the State of Colorado are authorized or required by
law to remain closed.

(b) “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.0001 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

(c) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.



--------------------------------------------------------------------------------

13. REGISTRATION RIGHTS. If the Company at any time proposes to register any of
its Common Stock under the Securities Act of 1933, as amended (“1933 Act”) for
sale to the public, whether for its own account or for the account of other
security holders or both, except with respect to registration statements on
Forms S-4, S-8 or another form not available for registering the Common Stock
for sale to the public, provided such shares are not otherwise registered for
resale by the Holder pursuant to an effective registration statement, the
Company will cause the common stock issuable to the Holder hereunder (the
“Registrable Warrant Shares”) to be included with the securities to be covered
by the registration statement proposed to be filed by the Company. In the event
that any registration pursuant to this Section 13 shall be, in whole or in part,
an underwritten public offering of common stock of the Company, the number of
shares of Registrable Warrant Shares to be included in such an underwriting may
be reduced by the managing underwriter if and to the extent that the Company and
the underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities by the Company
therein. Notwithstanding the foregoing provisions, the Company may withdraw or
delay or suffer a delay of any registration statement referred to in this
Section 13 without thereby incurring any liability to the Holder due to such
withdrawal or delay. These registration rights shall not encompass or apply to
registration of the Registrable Warrant Shares in the Public Offering.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

AMPIO PHARMACEUTICALS, INC By:  

 

  Donald B. Wingerter, Jr.   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

OF

AMPIO PHARMACEUTICALS, INC.

The undersigned holder hereby exercises the right to purchase      of the shares
of Common Stock (“Warrant Shares”) of Ampio Pharmaceuticals, Inc. a Delaware
corporation (the “Company”), evidenced by the attached Warrant to Purchase
Common Stock (the “Warrant”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.

1. Exercise Price. The Holder hereby elects to exercise the Warrant to purchase
     Warrant Shares for an aggregate cash exercise price of $        , and a
copy of documents evidencing the payment of such amount to the Company is
included with this Exercise Notice.

2. Delivery of Warrant Shares. The Company shall deliver the foregoing Warrant
Shares to the Holder in accordance with the terms of the Warrant.

Date:                  ,             

Name of Registered Holder

 

By:     Name:   Title:  

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs [Insert
Name of Transfer Agent] to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated
                     from the Company and acknowledged and agreed to by [Insert
Name of Transfer Agent].

 

AMPIO PHARMACEUTICALS, INC. By:     Name:   Title:  